                     THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VINCENT A. BAGBY,                           )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:18-CV-02154-NJR-MAB
                                             )
 STATE FARM CASUALTY                         )
 INSURANCE CO., and                          )
 MICHAEL L. TIPSORD,                         )
                                             )
                      Defendants.            )

                         MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff Vincent A. Bagby filed a Complaint in this Court on December 7, 2018

(Doc. 1) which, unfortunately, did not adequately allege federal subject matter

jurisdiction or comport with Federal Rule of Civil Procedure (“Rule”) 8(a). See the Court’s

January 11, 2019 Order at Doc. 9. The Court Ordered Bagby to amend his Complaint by

February 11, 2019, and warned him that failing to do so would result in the dismissal of

his case (Doc. 9). The deadline came and went, and Bagby has yet to file anything.

Accordingly, this action is DISMISSED for lack of subject matter jurisdiction under

Rule 12(h) or, alternatively, for failure to conform with Rule 8(a).

       If Bagby wishes to contest this Order, he has two options. He can ask the Seventh

Circuit to review the Order, or he can first ask the undersigned to reconsider the Order

before appealing to the Seventh Circuit.



                                        Page 1 of 3
       If Bagby chooses to go straight to the Seventh Circuit, he must file a notice of

appeal within 60 days from the entry of judgment or order appealed from. FED. R. APP. P.

4(a)(1)(B). The deadline can be extended for a short time only if Bagby files a motion

showing excusable neglect or good cause for missing the deadline and asking for an

extension of time. FED. R. APP. P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421,

424 (7th Cir. 2012) (explaining the good cause and excusable neglect standards);

Abuelyaman v. Illinois State Univ., 667 F.3d 800, 807 (7th Cir. 2011) (explaining the

excusable neglect standard).

       On the other hand, if Bagby wants to start with the undersigned, he should file a

motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.

Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001). See also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”) (citation

and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and timely submitted, the 60-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

                                         Page 2 of 3
4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 60 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Martinez v. Trainor, 556 F.2d 818, 819–20 (7th

Cir. 1977). Again, this deadline can be extended only on a written motion by Bagby

showing excusable neglect or good cause.

       If Bagby chooses to appeal to the Seventh Circuit, he can do so by filing a notice of

appeal in this Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the

Seventh Circuit is $505.00. The filing fee is due at the time the notice of appeal is filed.

FED. R. APP. P. 3(e). If Bagby cannot afford to pay the entire filing fee up front, he must

file a motion for leave to appeal in forma pauperis (“IFP motion”). See FED. R. APP. P.

24(a)(1). The IFP motion must set forth the issues Bagby plans to present on appeal. See

FED. R. APP. P. 24(a)(1)(C). If he is allowed to proceed IFP on appeal, he will be assessed

an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He will then be required to make

monthly payments until the entire filing fee is paid. 28 U.S.C. § 1915(b)(2).

       IT IS SO ORDERED.

       DATED: February 15, 2019

                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    United States District Judge




                                           Page 3 of 3
